Case 0:21-mj-06274-LSS Document 1 Efitered on FLSD Docket 04/28/2021 Page 1 of 18

Case 1:21-mj-00339-DML *SEALED* Document 4 (Applicable Party) Filed 04/14/21 Page
1 of 2 PagelD #: 20

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the Ay Ww
Southern District of Indiana A / ~ GY yy 7 , “e /U0

 

 

United States of America SEALED

v. )
) Case No. 1:21-mj-0339

)

Maria Caceres )

. )

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Maria Caceres >
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment 0 .Superseding Indictment 7 Information O Superseding Information Complaint

© Probation Violation Petition O Supervised Release Violation Petition OViolation Notice O Order of the Court
This offense is briefly described as follows:

Count 1: Wire Fraud, in violation of 18 U.S.C. § 1343.

 

 

Date: 4/14/2021 United Atop Magistrate) dge

Southern Di GE BP Indiana

 

City and state: Indianapolis, IN

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state) ,

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 2 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 1 of 17 PagelD #: 3

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Indiana

 

 

 

United States of America )
y, J SEALED
) Case No.
Maria Caceres 1:21-mj-0339
)
)
Defendant.
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
From on or about the date(s) of _ 08/24/2010 until on or about 09/25/2016 in the county of Hamilton in the
Southern District of Indiana , the Defendant violated:
Code Section Offense Description
18 U.S.C. § 1343 Wire Fraud

This criminal complaint is based on these facts:

See attached Affidavit.

M Continued on the attached sheet.

s/ Michele Denise Vicini

 

Complainant’s signature

 

Michele Denise Vicini, SA/FBI

telephonic communication (reliable electronic means)
4/14/2021

 

Date:

 

Debra
United S

di
City and state: Indianapolis, IN Southern ee
ISTRIC

 

 
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 3 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 2 of 17 PagelD #: 4

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Michele Denise Vicini, having been duly sworn, hereby depose and state:
I. VIOLATIONS OF FEDERAL LAW

l. This affidavit is being submitted to establish probable cause that Maria Caceres has

violated Title 18, United States Code, Section 1343, wire fraud.
Il. AFFIANT

2. I am a Special Agent of the Federal Bureau of Investigation (“FBI”) currently
assigned to the Indianapolis Office. Iam presently assigned to a white collar crime squad that has
investigative responsibility for fraud and other white collar criminal matters and have received
training in the area of white collar crime. I have been a Special Agent with the FBI for five years
and six months. As an FBI Agent, I have participated in numerous arrests, investigations, and
searches, and have investigated federal criminal violations of Title 18 crimes.

3. Your affiant has participated in the investigation of the offenses described within
this affidavit. The statements contained in this affidavit are based on my experience and training
as a Special Agent of the FBI, information provided to me from witnesses, and documents
reviewed during the course of this investigation. Since this affidavit is being submitted for the
purpose of securing a warrant for the arrest of Maria Caceres, your Affiant has not included each
and every fact that has been revealed through the course of this investigation. Your Affiant has
set forth only the facts that are believed to be necessary to establish the required foundation for the
issuance of the requested Warrant.

4, The purpose of this affidavit is to set forth probable cause for a criminal complaint

charging Maria Caceres with a violation of Title 18, United States Code, Section 1343, Wire Fraud.
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 4 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 3 of 17 PagelD #: 5

TIL. SUMMARY OF AFFIDAVIT

5. I submit that the facts set forth in this affidavit establish that there is probable cause
to believe Maria Caceres (CACERES) knowingly violated Title 18, United States Code, Section
1343, in that, as detailed below, beginning on or about August 24, 2010 through on or about
September 25, 2016, CACERES caused thirty-three (33) wire transfers to be sent via interstate
wire in furtherance of the scheme and artifice described below.

IV. REQUIREMENTS OF FEDERAL LAW

6. Title 18, United States Code, Section 1343 makes it illegal to devise any scheme or —
artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses,
representations, or promises, and then to transmit or cause to be transmitted by means of wire
communication in interstate or foreign commerce, any writings, signs, signals, pictures, or sounds
for the purposes of executing such scheme or artifice.

V. NATURE OF THE SCHEME

7. By way of background, Seven Corners, Inc. (SC), is a privately-held international
travel insurance and specialty benefit management company headquartered at 303 Congressional
Boulevard, Carmel, Indiana, which is in the Southern District of Indiana. The coverage provided
by SC is underwritten by insurance carriers. When SC pays a claim, it comes from a fiduciary
account funded by these carriers. SC’s travel insurance products can be purchased by travelers
directly from SC, but it also administers travel insurance programs offered or provided by
businesses, associations, and governments to their employees, members, and others.

8. The SC Assist Department is part of its Customer Service Department. The Assist

Department processes claims and helps members in need of emergency healthcare. In short, the
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 5 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 4 of 17 PagelD #: 6

Assist Department facilitates immediate payment to ensure prompt delivery of emergency
healthcare services. One method in which they do this is through Guarantees of Payment (GOP).

9. SC hired CACERES in 1998, and she eventually became Director of the Assist
Department. CACERES held that position until January 2015, when she became a Business
Development Director.

10. Beginning on or about August 24, 2010 through on or about September 25, 2016,
CACERES caused to be submitted thirty-three (33) fraudulent claims to SC for processing and
payment. Of the thirty-three (33) claims, three (3) were denied due to suspicion of fraud. Thirty
(30) claims were paid, totaling $615,153.79. Twenty-nine (29) of those claims were paid to
accounts belonging to R.C., an individual with whom CACERES is known to have a personal
relationship.

VI. FACTS ESTABLISHING PROBABLE CAUSE
A. SC Investigation of Fraudulent Claims

11. Early in December 2016, the SC Director of Customer Service notified the SC
Chief Operating Officer of concerns over claims from Centro Medico El Valle (CMV). CMV isa
hospital in Venezuela which purportedly provided medical services to thirty-three (33) of SC’s
policy holders. A review of CMV claims revealed that some of the claims’ documents submitted
to SC were not authentic. It was also revealed that these claims were funneled through CACERES.

12. In her role as Director of Assist, CACERES helped develop a network of quality
healthcare providers and hospitals throughout the world. She traveled to meet many of these
providers. Because of this, CACERES told her subordinates that she had visited CMV and met

the CMV contact person, R.C. CACERES vouched for both CMV and R.C. in pressuring her
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 6 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 5 of 17 PagelD #: 7

subordinates to promptly process CMV claims. CACERES, in her position as Director of Assist,
was required to sign off on all GOP’s.

13. From 2010 to December 2016, CACERES and R.C. communicated via email on a
regular basis. The subject of these communications was often about claims for payment for
members purportedly treated at CMV. In these emails, R.C. plays the part of the CMV
representative seeking payment for CMV services. Based on the investigation, R.C. does not have,
and never has had, a role with CMV. Claims from CMV were usually emailed to CACERES.
CACERES would then forward the email to the Assist Department and direct expedited payment.
The purported email address for CMV that was used in making the fraudulent claims to SC was
centromedicoelvalle@yahoo.com.

14. During the course of SC’s investigation into the fraudulent claims, emails linking
CACERES to R.C. on a personal level were also discovered. There were numerous
communications between CACERES and R.C. discussing travel, meeting each other, money, and
other non-business-related matters. The communications contained terms of endearment,
consistent with a close personal relationship, between CACERES and R.C.

15. In approximately June 2018, SC referred the investigation into CACERES to the
FBI Indianapolis Field Office.

B. Communications with mariacaceres65@hotmail.com!

16. Email from R.C. On June 5, 2012, an email from rafaelechc@gmail.com was sent

to mariacaceres65@gmail.com, Maria.Caceres@sevencorners.com, CACERES’ work email

address at SC, and jlcaceres@yahoo.com. The email stated, “we will use this,” then provided a

 

' Where email messages are quoted in this affidavit, they are a translation from Spanish to English.

4
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 7 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 6 of 17 PagelD #: 8

bank account number for a bank located in Miami, FL. CACERES then responded from her work
email address with, “Who moves it? Remember that immediately after the money is deposited we
need to pay the others....” R.C. then responded, “Quiet...all square. Full confidence.” Google
records indicate the email address rafaelech@gmail.com was created on November 21, 2005 by
RC.

17. Based upon my training and experience, this conversation is consistent with R.C.
and CACERES discussing the movement of money once payment has been received from the
fraudulent claims submitted to SC.

18. Email containing claims documentation. On June 5, 2015, an email was sent
from mariacaceres65@hotmail.com to Maria.Caceres@sevencorners.com. The email contained
documents attached that were titled the following:

e Guillermo Hernan Garcia Centro Medico El Valle Estimado.docx
e Guillermo Hernan Garcia Resultados Laboratorio.docx
e¢ Guillermo Hernan Garcia Medical Report.docx

19. The first two documents that were titled “Guillermo Hernan Garcia Centro Medico
El Valle Estimado.docx” and “Guillermo Hernan Garcia Resultados.Laboratorio.docx” referenced
a patient name of “John Mark Williams” and a date of service for “March 8, 2014.” A claim for
John Mark Williams in the amount of $19,520.80 was paid from SC on April 1, 2014. A claim for
Guillermo Hernan Nicolas Garcia Suarez in the amount of $23,961.60 was paid from SC on June
22, 2015.

20. | Based upon my training and experience, the above behavior is consistent with
CACERES sending documents from her personal email account to her work email account for the

purpose of altering the documents to submit for a fraudulent claim.

5
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 8 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 7 of 17 PagelD #: 9

C. Examples of Fraudulent Claims
Claims #13692700 and #13698130

21. On November 25, 2015, an insurance policy was purchased for “Marcelo Gonzalez
Larrazabal,” a supposed resident of Portugal, from SC, using Financial Center First Credit Union
(FCFCU) debit card ending in number 3892. Financial records indicate that R.C. and J.C, husband
of CACERES, are signers for the FCFCU account linked to debit card ending in number 3892.
Financial records for this same account indicate that on November 25, 2015, a withdrawal for
$57.50 posted from WCT Travel Insurance.”

22. On December 6, 2015, claim #13692700 was initiated with an email from
centromedicoelvalle@yahoo.com to assist@sevencorners.com, the general email address for the
Assist Team at SC, and to CACERES. The email stated that the insured was admitted to the
hospital on December 4, 2015 due to several injuries sustained during a robbery. Included in the
email were the medical reports and estimated expenses needed for the Assist Team to process the
claim. Also included was a news article of the incident. Oath Holdings records indicate that the
email address centromedicoelvalle@yahoo.com was registered on October 13, 2011 from an IP
address located in Indiana. Google records indicate that email address
mariacaceres6S@gmail.com was registered on October 18, 2010 from the same IP address that

centromedicoelvalle@yahoo.com was created from.

 

* Based upon my understanding of their relationship, SC administered the policy, and WCT Travel
Insurance underwrote the policy.
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 9 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 8 of 17 PagelD #: 10

23. On December 7, 2015, CACERES forwarded the email sent from
centromedicoelvalle@yahoo.com to W.S., an SC employee who was part of the Assist Team, and
asked if he had received it. She went on to say how embarrassed she was that something like this
had happened in her country.

24, On December 13, 2015, Claim #13698130 was initiated with an email from
centromedicoelvalle@yahoo.com to the Assist Team and to CACERES. The email stated that the
insured was being readmitted to the hospital due to complications from his kidney surgery.

25. On December 22, 2015, WS. received an email from
centromedicoelvalle@yahoo.com asking if the two claims could be processed together to avoid
bank fees.

26. On December 29, 2015, CACERES sent an email to W.S. asking if there was any
news regarding the payment of the claims.

27. The email address for “Marcelo Gonzalez Larrazabal” that was listed on the Proof
of Loss form submitted to SC as part of the claims package is mglarrazabal@gmail.com. Google
records indicate the recovery email address for mglarrazabal@gmail.com is
mariacaceres6S@gmail.com. Google records indicate mariacaceres65@gmail.com is registered
to CACERES.

28. On December 30, 2015, a wire transfer to Banesco S.A., account ending 6446 was
initiated for payment of these claims totaling $75,391.70. The recipient of the wire was R.C. ata
Banesco branch in Panama.

29. On January 8, 2016, a wire transfer totaling $75,005.00 was paid from R.C.’s
Banesco S.A. account ending in 6446 into a JP Morgan Chase (JPMC) account ending in 9492.

CACERES and G.S., CACERES’ mother, are both signers on the JPMC account ending in 9492.
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 10 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 9 of 17 PagelD #: 11

Claim #13715528

30.  OnJanuary 12, 2016, a Vanilla Visa gift card ending in number 9565 was purchased
from CVS, located at 13090 Pettigru Drive, Carmel, IN for $100.00.

31. On January 13, 2016, an insurance policy was purchased from SC for “Andreina
Alicia Golding Lozada,” a supposed resident of Panama. The cost of the policy was $94.23, and
it was purchased using the Vanilla Visa gift card ending in number 9565.

32. On January 13, 2016, a transaction of $94.23 was paid from the Vanilla Visa gift
card ending in number 9565 to Tramont Insurance (transaction posted on January 14, 2016).
According to records provided by SC, the policy purchased for “Andreina Alicia Golding Lozada”
was paid to Tramont Insurance on January 14, 2016.

33. On February 2, 2016, claim #13715528 was initiated with an email from
centromedicoelvalle@yahoo.com to W.S. and to CACERES, stating that “Paula Andreina Gama
Golding,” a three year old girl, was vacationing with her mother, “Andreina Alicia Golding
Lozada,” and was admitted to CMV on January 30, 2016 due to peritonitis.

34. The email address for “Andreina Alicia Golding Lozada” that is listed on the Proof
of Loss form submitted to SC as part of the claims package is pablogamal977@yahoo.com. Oath
Holdings records indicate that the alternate telephone number listed with the subscriber
information for pablogamal977@yahoo.com is 317-514-4456, a telephone number associated
with CACERES.

35. On February 16, 2016, a wire transfer was initiated for payment of this claim

totaling $36,000. The wire was sent to R.C., Banesco S.A. in Panama, account ending in 6446.
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 11 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 10 of 17 PagelD #: 12

Claim #13764525

36. On May 31, 2016, an insurance policy was purchased for “Nela Garcia de
Magalhaes” from SC. Purchase information includes an address for the insured, which is listed as
an address in Lisboa, Portugal. The cost of the policy was $99.95, and the policy was purchased
using card ending in number 3878, which was a Vanilla Visa gift card purchased on May 31, 2016
in the amount of $100.00 at the CVS located at 13090 Pettigru Drive, Carmel, IN. According to
JPMC records for account ending in 9492, belonging to CACERES and G.S., an ATM withdrawal
of $200.00 posted on June 2, 2016. The ATM was located at 13085 Pettigru Drive., Carmel, IN,
an address across the street from the CVS in which the Vanilla gift card was purchased,

37. On May 31, 2016, a transaction of $99.95 was paid from the Vanilla Visa gift card
ending in 3878 to WCT Travel Insurance (transaction posted on June 2, 2016).

38. On June 20, 2016, claim #13764525 was initiated with an email from
centromedicoelvalle@yahoo.com to W.S., stating that SC’s insured, “Nela Garcia de Magalhaes,”
had been admitted into their hospital due to dengue fever.

39, On June 29, 2016, CACERES received an email from
lucianoynelamagalhaes@gmail.com regarding payment for the claim. The email was purportedly
from the insured’s husband, “Luciano.” CACERES then forwarded the email to W.S. and asked
if the claim was being processed. Google records indicate that the email address
lucianoynelamagalhaes@gmail.com was created on June 1, 2016 from an IP address located in
Carmel, IN. Google records indicate the recovery email address for

lucianoynelamagalhaes@gmail.com is mariacaceres65@gmail.com.
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 12 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 11 of 17 PagelD #: 13

40. The passport for “Nela Garcia de Magalhaes” that was included in the
documentation submitted to SC for the claim can also be found when doing a Google image search
for Portugal passports. The photo and date of birth are identical on the passport found via Google
and the one submitted to SC as part of the claim package. However, other information on the
submitted passport was altered, to include the spelling of the name and the passport number.

41, On July 6, 2016, a wire transfer was initiated for payment of this claim totaling
$25,183.00. The wire was sent to R.C., Banesco S.A., in Panama, account ending in 6446.

Claim #13829227

42. On September 25, 2016, Claim #13829227 was initiated with an email from
rafaelchc@outlook.com, an email address used by R.C., to CACERES and
assit@sevencorners.com, the incorrect email address for the Assist Team. The email states that
he is attaching documentation for insured “Ling Chen” who was treated at their facility, CMV. In
the email, R.C. says he is the “General Director” of CMV and will be handling all future cases
with SC. He signs the email as “Dr. Rafael Chacon Cabarales.”

43. On September 25, 2016, CACERES forwarded R.C.’s email to A.R., another SC
employee on the Assist Team. CACERES said, “This was sent yesterday but they used the wrong
email address for Assist. Please handle immediately as this insured will be released tomorrow.
See me if you have questions.”

44. Centricity Investigation. SC hired an outside firm, Centricity, to investigate
Claim #13829227. Below are some of their findings regarding this claim:

a. The incident report submitted to SC claims that the insured traveler, “Liang

Chen,” was attacked physically and robbed by several unknown individuals at the

construction site of a Christian church in the vicinity of “El Cuji” road, San Mateo,

10
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 13 pf 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 12 of 17 PagelD #: 14

Margarita Island, Venezuela. The insured was allegedly transported to the CMV
emergency room. Several documents and reports were produced and forwarded to file an
insurance claim under the name “Liang Chen.” The documents purport the insured was
treated by Dr. M.G. and that he sustained two penetrating traumas in the abdominal area
and several others in the facial area, causing a nose fracture.

b. On December 14, 2016, a Centricity agent visited the CMV medical center
and interviewed Dr. M.G. The agent produced documents provided by the alleged insured.
i. Dr. M.G. stated that he had never treated the insured.

ii. The doctor further stated he did not sign the produced medical report
and refuted the signature as being his, also adding that he does not treat facial
injuries.

iti. The doctor also explained that his medical stamp had gone missing
about a month prior and provided a Cuerpo de Investigaciones Cientificas, Penales
y Criminalisticas (CICPC) police report number for the lost stamp.
c. The Centricity agent then interviewed the Operations Manager (OM) of
CMV.

i. The OM confirmed that the CMV administration does not have any
record on file for a patient with the name, passport number, date, or sustained
injuries described in the provided documents for the insured.

il. The OM also stated the invoice and other documents displayed a
CMV logo that was fake and does not comply with their standards.

iii. Furthermore, the OM confirmed that CMV does not hold bank

accounts with Banesco Panama.

Il
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 14 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 13 of 17 PagelD #: 15

d. After speaking with locals, searching the internet, and driving by described
locations in the provided documents, the Centricity agents were unable to locate the alleged
location of the claimed attack, the IMAX X-Ray center in Margarita Island, or the address
shown in the medical report.

e. After a Facebook search and internet data base searches, the Centricity
agent held a Facebook chat and an email exchange with the owner of IMAX Digital
Radiology Diagnostic Center.

i. As a result, Centricity agents were informed that the radiology
report is fabricated and includes medical terminology not used in Venezuela.

ii. The agents were advised there were no IMAX Radiology offices on

Margarita Island, and

iii. The radiology center did not have any patient files with the insured’s
name or description of injuries

f. The Centricity agent then visited the CICPC Headquarters in Porlamar,
Margarita Island and conducted a personal interview with Chief Detective C.G.

i. The passport number provided for the insured did not have any hits
in the system, including being listed as a victim of a crime or having filed a criminal
complaint in Venezuela.

ii. Furthermore, there were no migratory entries or exits to or from the
national territory of Venezuela. As such, it was impossible to corroborate the
criminal and medical claims outlined in the documents provided to SC, the identity

of the alleged victim, and his presence in Venezuela.

12
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 15 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 14 of 17 PagelD #: 16

ili. Dr. M.G. did appear at the CICPC headquarters on November 11,
2016 and reported the disappearance of his Venezuelan National Identification
Card and his medical stamp near a food stand in Margarita Island.
45. This claim payment was stopped after suspicion of being fraudulent.
D. Evidence Obtained from a Search Warrant of mariacaceres65@gmail.com

46. Several photographs, dating back to 2011, were found of CACERES and R.C., to
include family vacations and CACERES’ son’s graduation.

47. According to the Google search activity, a search for “periodicas de margarita”
(newspapers of margarita) was conducted on December 6, 2015. On this same day, the website
for “El Sol de Margarita” was visited. The first claim submitted for “Marcelo Gonzalez
Larrazaba!” was initiated on December 6, 2015 and included a newspaper article from “El Sol de
Margarita,” a Venezuelan newspaper from Margarita Island.

48. Based on my training and experience, I believe CACERES was searching for a
legitimate newspaper article from a legitimate newspaper from Margarita Island to include in the
fraudulent claim submitted for “Marcelo Gonzalez Larrazabal” to make the claim appear
legitimate.

49. According to the Google search activity, a search for “sepsis generalizada”
(generalized sepsis) was conducted on December 6, 2015. On this same day, searches for “sepsis
generalizada debido a infeccion de orina” (generalized sepsis due to urine infection) and for
“reporte de sepsis generalizada debido a infeccion de orina” (report of generalized sepsis-due to
urine infection) were also conducted. The second claim submitted for “Marcelo Gonzalez
Larrazabal” had a date of service for December 21, 2015. The diagnosis listed on the claim was

“septicemia,” also known as sepsis.

13
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 16 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 15 of 17 PagelD #: 17

50. Based on my training and experience, I believe CACERES was searching for a
medical report for sepsis to include in the second fraudulent claim submitted for “Marcelo
Gonzalez Larrazabal.”

51. A photograph dated December 19, 2015 of a handwritten note containing
information from the claim submitted for “Marcelo Gonzalez Larrazabal,” to include his name,
date of birth, passport number, address, dates of travel, policy number, telephone number, and
email address, was found in Google photos.

52. According to the Google search activity, a search for “addresses in panama” was
conducted on January 13, 2016. On January 13, 2016, an insurance policy was purchased for
“Andreina Alicia Golding Lozada,” a supposed resident of Panama, from Seven Corners, Inc.

53. Based on my training and experience, I believe CACERES was searching for an
address in Panama to include with the policy she purchased for “Andreina Alicia Golding.”

54. According to the Google search activity, a search for “certificado de matrimonio de
panama” (Panama marriage certificate) was conducted on January 31, 2016. On February 2, 2016,
the claim for “Paula Andreina Gama Golding,” a three year old from Panama who was vacationing
with her mother, was initiated. A marriage certificate from Panama was included in this claim as
supporting documentation.

55. Based on my training and experience, I believe CACERES was searching for a
marriage certificate from Panama to include with the documentation for the fraudulent claim
submitted for “Paula Andreina Gama Golding.”

56. According to the Google search activity, a search for “firmas en espanol”
(signatures in Spanish) was conducted on February 2, 2016. On this same day, a search for “hotel

Hilton margarita island” was conducted. Also on this day, a search for “pediatras en ciudad de

14
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 17 of 18
Case 1:21-mj-00339-DML *SEALED* Document3 Filed 04/14/21 Page 16 of 17 PagelD #: 18

panama” (pediatricians in the city of Panama) was conducted, followed by a visit to the website
for “Francisco Bravo Centro Medico Paitilla.” The claim for “Paula Andreina Gama Golding”
lists the “Hotel Hilton Isla de Margarita” as the current residence address. This same claim lists
“Francisco Bravo Centro Medico Paitilla” as the primary care physician for “Paula Andreian Gama
Golding.”

57. Based on my training and experience, I believe CACERES was searching for
information to include in the documentation for the fraudulent claim submitted for “Paula
Andreina Gama Golding.” -

58. According to the Google search activity, a search for “insurance frauds
punishment” was conducted on December 18, 2016. On December 17, 2016, CACERES was
terminated due to her fraudulent activity.

59. According to the Google search activity, a search for “conspiracy to commit fraud
suits” was conducted on February 25, 2017.

60. According to the Google search activity, a search for “who is eligible for house
arrest Indiana” was conducted on March 9, 2017.

61. According to the Google search activity, a search for “maximum sentencing in
fraud cases” was conducted on March 16, 2017.

62. According to the Google search activity, searches for “employee dishonesty claim

39 66 99 66

cases,” “employee theft prosecution,” “subrogation from employee after theft,” and “employee
theft consequences” were conducted on April 7, 2017.

63. According to the Google search activity, a search for “Wesley Smith arrest” was
conducted on September 17, 2019. Wesley Smith was indicted for Conspiracy to Commit Wire

Fraud against SC, Cause No. 1:19-cr-0272-JRS-TAB, on August 14, 2019.

15
Case 0:21-mj-06274-LSS Document 1 Entered on FLSD Docket 04/28/2021 Page 18 of 18
Case 1:21-mj-00339-DML *SEALED* Document 3 Filed 04/14/21 Page 17 of 17 PagelD #: 19

64. According to the Google search activity, searches for “Lisa Raynes embezzled
funds,” “L&B Tape,” “Hamilton County Inmates Search,” and “Lisa Raines Anderson,” were
conducted on January 20, 2020. Lisa Raines was indicted for Wire Fraud against SC, Cause No.
1:20-cr-0007-JPH-DML, on January 7, 2020.

65. According to the Google search activity, visits to https://pacer.uscourts.gov and
https://public.courts.in.gov/mycase occurred multiple times between December 20, 2019 and
January 1, 2021.

CONCLUSION

66. Therefore, based on the facts and for the reasons set forth above, your Affiant
submits that there is probable cause to believe that violations of Title 18, United States Code,
Section 1343 have been committed by Maria Caceres.

67. The Defendant is unaware that she is a target of this investigation. Therefore, it is

requested that this Complaint Affidavit and Warrant be sealed.

s/ Michele Denise Vicini
Michele Denise Vicini, Special Agent
Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements-of4 FEed R. Crim.P. 4.1 by
telephonic communication (reliable electronic means). aves DIST, Rin

 
     
    

4/14/2021

 

ae
ah St tes Mie © Judge

Souther istlah et tdi ana

16
